Exhibit 10.3

 

 

Michaelanne C. Discepolo

 

Executive Vice President

 

Human Resources

 

 

PRIMEDIA

PRIMEDIA Inc.

745 Fifth Avenue

New York, NY 10151

Tel: 212 745 0115

Fax: 212 745 1269

mike.discepolo@primedia.com

June 12, 2007

Mr. Dean Nelson

Dear Dean:

We are pleased to inform you that you are entitled to receive a special bonus of
$1,000,000 (the “Bonus”), less applicable withholdings, upon the successful
closing of the sale of PRIMEDIA Enthusiast Media, Inc. to Source Interlink
Companies, Inc. (the “Sale”) and the transition of operations and management of
PRIMEDIA Inc. to Atlanta, Georgia. The Bonus will be payable within ten days of
the later to occur– the closing of the Sale or the completion of the transition
of the corporate activities to Atlanta (the “Payment Date”).

In the event that PRIMEDIA Inc. terminates your employment for “Cause” prior to
the Payment Date, you would no longer be entitled to receive the Bonus. For
purposes of this Letter Agreement, “cause” shall include any act of dishonesty
committed by you in connection with your employment, substance abuse, conviction
of a felony, behavior injurious to PRIMEDIA, the willful or repeated failure or
refusal to perform your duties or gross insubordination.

In the event that PRIMEDIA terminates your employment without Cause prior to the
Payment Date, you shall remain entitled to the Bonus.

In the event you voluntarily terminate your employment prior to the Payment
Date, you would no longer be entitled to receive the Bonus.

Very truly yours,

 

Mike Discepolo

 

/s/ Mike Discepolo

 

 


--------------------------------------------------------------------------------